Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 03/26/20. Claims 1-18 are pending in this application.
Information Disclosure Statement
The information disclosure statement filed on 03/26/20 has been received and is being considered. 
Claim Rejections Under 35 U.S.C. §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10, 16, and 17 are rejected under 35 U.S.C. §102 as being unpatentable over Minemura (US 20190393068 A1).
Regarding claim 1, Minemura discloses a method of processing a substrate, the method comprising:
(a) placing the substrate on an electrostatic chuck set to have a predetermined temperature (see para [0026], disclosing predetermined temperatures);

(c) holding the attraction of the substrate by the electrostatic chuck while applying the first DC voltage to the electrostatic chuck, until a temperature difference between the electrostatic chuck and the substrate becomes 30 degrees C or less (see fig 4); and
(d) attracting the substrate onto the electrostatic chuck by applying a second DC voltage, which is higher than the first DC voltage, to the electrostatic chuck(see para [0025] disclosing at least two DC voltages).
Regarding claim 2, Minemura discloses the method of Claim 1, further comprising:
(e) supplying a heat transfer gas to a back surface of the substrate at a first pressure between the step (b) and the step (c) (see para [0021] and [0048] disclosing heat transfer gas).
Regarding claim 3, Minemura discloses the method of Claim 2, further comprising:
(f) supplying the heat transfer gas to the back surface of the substrate at a second pressure which is higher than the first pressure after the step (e) (see para [0003] disclosing vacuum and para [0048] disclosing normal pressure).
Regarding claim 4, Minemura discloses the method of Claim 3, wherein the first DC voltage is a voltage of 1500 V or less.
Regarding claim 10, Minemura disclose the method of Claim 1, wherein the first DC voltage is a voltage of 1500 V or less(see fig 4, disclosing Electromotove and temperature ).
Regarding claim 16, Shiko discloses a substrate processing apparatus for processing a substrate, the apparatus comprising: an electrostatic chuck configured to place the substrate on the electrostatic chuck 30; and a controller 40 configured to control the electrostatic chuck, wherein the controller controls the electrostatic chuck to execute:
(a) placing the substrate on an electrostatic chuck set to have a predetermined temperature (see para [0026], disclosing predetermined temperatures);

(c) holding the attraction of the substrate by the electrostatic chuck while applying the first DC voltage to the electrostatic chuck, until a temperature difference between the electrostatic chuck and the substrate becomes 30 degrees C or less (see fig 4); and
(d) attracting the substrate onto the electrostatic chuck by applying a second DC voltage, which is higher than the first DC voltage, to the electrostatic chuck(see para [0025] disclosing at least two DC voltages).
Regarding claim 17, Minemura discloses the substrate processing apparatus of Claim 16, wherein the controller is further configured to: derive in advance a correlation between a temperature of the electrostatic chuck and a holding time of the step (c); and set, based on the correlation, the holding time of the step (c) from a target temperature of the electrostatic chuck when processing the substrate (see para [0026], disclosing controller heating until a predetermined temperature conditions).

Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 11 and 12 are rejected under 35 U.S.C. §103 as being unpatentable over Minemura and further in view of Nonaka (US 2009/0118872 A1).
Regarding claim 5, Minemura discloses the method of Claim 4, and Nonaka discloses wherein the second DC voltage is a voltage of 2500 V or more (see para [0046] disclosing 3000V). 

Regarding claim 6, Minemura and Nonaka disclose the method of Claim 5, further comprising:
(g) performing a plasma processing on the substrate by supplying a processing gas to a region above the substrate and generating plasma by the processing gas after the step (d) (see paras [0043]-[0048] disclosing processing gas).
Regarding claim 11, Minemura discloses the method of Claim 1, Nonaka discloses wherein the second DC voltage is a voltage of 2500 V or more. It would have been obvious to combine Minemura with Nonaka. Minemura and Nonaka may be combined by subjecting the device of Minemura to a coulomb effect with a high voltage as disclosed in Nonoaka. One having ordinary skill in the art would be motivated to combine Minemura with Nonaka in order to achieve appropriate adsorption.
Regarding claim 12, Minemura discloses the method of Claim 1, Nonaka discloses:
(g) performing a plasma processing on the substrate by supplying a processing gas to a region above the substrate and generating plasma by the processing gas after the step (d) (see paras [0043]-[0048] disclosing processing gas). It would have been obvious to combine Minemura with Nonaka. Minemura and Nonaka may be combined by subjecting the device of Minemura to a coulomb effect with a high voltage as disclosed in Nonoaka. One having ordinary skill in the art would be motivated to combine Minemura with Nonaka in order to achieve appropriate adsorption.

Claims 7-9, 13-15 are rejected under 35 U.S.C. §103 as being unpatentable over Minemura and Nonaka and further in view of Yamamoto (US 20160378092 A1).

(h) before the step (a), setting a holding time of the step (c), based on a pre-derived correlation between a temperature of the electrostatic chuck and the holding time, from a target temperature of the electrostatic chuck of the step (g) (see figs 7 and 8 disclosing temperature, time and temperature differentials and phases).
Minemura, Nonaka and Yamamoto are in the same or similar fields of endeavor. It would have been obvious to combine Minemura, Nonaka and Yamamoto. Minemura, Nonaka and Yamamoto may be combined by implementing the process steps of yamamoto in the device of Minemura and Nonaka. One having ordinary skill in the art would be motivated to combine Minemura, Nonaka and Yamamoto in order to facilitate wafer processing.
Regarding claim 8, Minemura, Nonaka and Yamamoto disclose the method of Claim 7, wherein the predetermined temperature is the target temperature of the step (g), see figs 7 and 8.
Regarding claim 9, Minemura, Nonaka, and Yamamoto disclose the method of Claim 8, wherein the predetermined temperature is 60 degrees C or more (see fig 7, disclosing 60 degrees or more).
Regarding claim 13, Shino and Nonaka disclose the method of Claim 12, Yamamoto further discloses: 
(h) before the step (a), setting a holding time of the step (c), based on a pre-derived correlation between a temperature of the electrostatic chuck and the holding time, from a target temperature of the electrostatic chuck of the step (g) (see fig 7, disclosing target temperatures and fig 8).
Minemura, Nonaka and Yamamoto are in the same or similar fields of endeavor. It would have been obvious to combine Minemura, Nonaka and Yamamoto. Minemura, Nonaka and Yamamoto may be combined by implementing the process steps of yamamoto in the device of Minemura and Nonaka. 
Regarding claim 14, Minemura and Nonaka disclose the method of Claim 12, Yamamoto further discloses wherein the predetermined temperature is a target temperature of the electrostatic chuck of the step (g) (see fig 7, disclosing target temperatures and fig 8).
Minemura, Nonaka and Yamamoto are in the same or similar fields of endeavor. It would have been obvious to combine Minemura, Nonaka and Yamamoto. Minemura, Nonaka and Yamamoto may be combined by implementing the process steps of yamamoto in the device of Minemura and Nonaka. One having ordinary skill in the art would be motivated to combine Minemura, Nonaka and Yamamoto in order to facilitate wafer processing.
Regarding claim 15, Minemura, Nonaka and Yamamoto disclose the method of Claim 14, wherein the predetermined temperature is 60 degrees C or more (see fig 7, disclosing above 60degrees).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/EDWARD CHIN/Primary Examiner, Art Unit 2813